          Case 1:20-cv-00698-LGS Document 33 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATHANIEL GARRETT DENNISON,

                                   Plaintiff
                                                                      20 Civ. 698
                    - against -
                                                                        ORDER
 STORYFUL AMERICAS, LLC,

                                   Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, on May 7, 2020, Defendant filed a letter responding to Plaintiff’s letter

opposition to Defendant’s request to file a motion for Plaintiff to post bond. ECF 28;

       WHEREAS, on May 7, 2020, Plaintiff filed a letter responding to Defendant’s request to

file a motion to dismiss and a motion for sanctions. ECF 30;

       WHEREAS, on May 7, 2020, the parties filed letters stating whether they request a

referral to the magistrate judge for settlement purposes. ECF 29, 31. It is hereby

       ORDERED that Defendant shall, by May 28, 2020, file a single brief that includes its

motion to dismiss the Complaint, motion for sanctions and motion for Plaintiff to post bond.

Plaintiff shall, by June 18, 2020, file a single brief in opposition to Defendant’s motions.

Defendant shall file a single reply by June 25, 2020. The submissions shall comply with the

Court’s Individual Rules as to motions practice. The parties should only address the motion for

Plaintiff to post bond to the extent that they intend to raise new information that the letters have

not already addressed.



Dated: May 8, 2020
       New York, New York
